Case: 22-10072     Document: 00516449255         Page: 1     Date Filed: 08/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 26, 2022
                                  No. 22-10072
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   Joe Angel Acosta, III, also known as Jose Angel Acosta,

                                                           Plaintiff—Appellant,

                                       versus

   Doctor Christine O’Connor; Doctor NFN Ho; T.
   Williams, Nurse; NFN Wallace, FNA; D. Carrizales; Paul
   Burch, PA; Current Senior Warden of Clements Unit;
   Lorie Davis, Director, Texas Department of Criminal Justice, Correctional
   Institutions Division,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                             USDC No. 2:19-CV-17


   Before Elrod, Graves, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10072       Document: 00516449255         Page: 2     Date Filed: 08/26/2022




          Joe Angel Acosta, III, Texas prisoner # 1844468, moves for leave to
   appeal in forma pauperis (IFP) from the dismissal of his civil action as barred
   under 28 U.S.C. § 1915(g).
          Acosta asserts that deterioration of his vision from lack of treatment
   is a serious medical condition that puts him in imminent danger of physical
   harm and that because the defendants have refused to accommodate him
   under the Americans with Disabilities Act, he is at risk of further injury to his
   eyes should prison guards or other inmates throw chemical agents or foreign
   objects through the food slot to his cell. Acosta was housed in the Clements
   Unit when he filed his civil action, was housed in the Ferguson Unit when he
   filed his notice of appeal and the instant IFP motion, and is currently housed
   in the Estelle Unit. He has also received the cornea transplant he advocated
   for in his civil action.
          To the extent that in this court Acosta has claimed imminent danger
   based on specific issues or conditions at a unit other than where he was
   housed when he sought to file his complaint in district court, sought to
   proceed with his appeal, or moved to proceed IFP, he cannot establish that
   he is under imminent danger of physical injury based on those issues. See
   Baños v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). To the extent that his
   allegation of imminent danger from not receiving treatment for his cornea
   involves a past event that does not implicate possible ongoing harm, he has
   not alleged an imminent danger of serious physical injury. Id. Moreover, to
   the extent that he has made conclusory and speculative assertions about his
   medical condition and conditions of confinement, he fails to allege, much less
   establish, that he faced imminent danger of serious physical injury at the time
   that he filed his complaint, appeal, or IFP motion. Id.
          Consequently, Acosta has not shown that he is entitled to proceed IFP
   on appeal. See § 1915(g); Baños, 144 F.3d at 884. He has likewise not shown
Case: 22-10072      Document: 00516449255          Page: 3    Date Filed: 08/26/2022




                                    No. 22-10072


   that the district court erred by dismissing the complaint without prejudice
   based on the three strikes bar. See Baños, 144 F.3d at 885. Accordingly,
   Acosta’s IFP motion is DENIED, and the appeal is DISMISSED as
   frivolous. See id.; Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5th
   Cir. R. 42.2.      Acosta’s motion for appointment of counsel is also
   DENIED.
          Acosta is again reminded that, because he has three strikes, he is
   barred from proceeding IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g). He is also WARNED that any
   pending or future frivolous or repetitive filings in this court or any court
   subject to this court’s jurisdiction will subject him to additional sanctions.
   See Coghlan v. Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).




                                          3